Opinion issued March 11, 2021




                                 In The

                          Court of Appeals
                                For The

                       First District of Texas
                         ————————————
                          NO. 01-20-00831-CV
                        ———————————
 RELIABLE BUSINESS RESOURCES, LLC D/B/A RBR MACHINE, RLB
    PROPERTIES, LTD. GREEK LAKE EQUITIES, LLC, ROBERT
      KATTULA, ANDREW KATTULA, AND CUSTOM SPRING
              MANUFACTURING, LLC, Appellants
                                   V.
       RODGER BROGDON AND CHERYL BROGDON, Appellees


                 On Appeal from the 190th District Court
                          Harris County, Texas
                    Trial Court Case No. 2020-03178


                      MEMORANDUM OPINION
      Appellants have filed an unopposed motion for voluntary dismissal of their

appeal. See TEX. R. APP. P. 42.2(a). The Court has not yet issued a decision in this

appeal.

      Accordingly, we grant appellants’ motion and dismiss the appeal. We dismiss

any pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Kelly, Landau, and Hightower.




                                         2